Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are active in this application.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 10,803,059.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows:
	   Instant Application				         10,803,059			




parsing, by a device, a search query into a plurality of strings; 

determining, by the device, that one or more strings, of the plurality of strings, render the search query ambiguous; 



generating, by the device and using the plurality of strings, a query graph that includes: a plurality of paths, a plurality of nodes, and a plurality of transitions between the plurality of nodes, wherein a transition, of the plurality of transitions, is associated with adding at least one letter to the one or more strings in a subsequent node of the query graph such that the subsequent node resolves the ambiguous search query; and 









determining, by the device and based on one or more constraints associated with a node of the query graph, whether a string contained in the node can be matched against a category of data.

2. The method of claim 1, further comprising: obtaining an interim result indicating that the string contained in the node cannot be matched against the category of data; and determining, based on the interim result, that a search should remain in a different category of data.



4. The method of claim 1, wherein the category of data is addresses.



5. The method of claim 1, wherein each node, of the plurality of nodes, includes a string of the one or more strings.


6. The method of claim 1, wherein the query graph includes one or more terminal nodes where no loops exist in the query graph.

7. The method of claim 1, wherein the plurality of transitions include at least one of: an intra-token transition, or a token transition.

8. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the device to: 


parse a search query into a plurality of strings; 


determine that one or more strings, of the plurality of strings, render the search query ambiguous; 





generate, using the plurality of strings, a query graph that includes: a plurality of paths, a plurality of nodes, and a plurality of at least one letter to the one or more strings in a subsequent node of the query graph such that the subsequent node resolves the ambiguous search query; and 
determine, based on one or more constraints associated with a node of the query graph, whether a string contained in the node can be matched against a category of data.








9. The non-transitory computer-readable medium of claim 8, wherein the one or more instructions further cause the device to: obtain an interim result indicating that the string contained in the node cannot be matched against the category of data; and determine, based on the interim result, that a search should remain in a different category of data.

10. The non-transitory computer-readable medium of claim 8, wherein the one or more instructions further cause the device to: abandon, based on determining that the string contained in the node cannot be matched, a search of a later node in a path connected to the node.

11. The non-transitory computer-readable medium of claim 8, wherein the category of data is addresses.




12. The non-transitory computer-readable medium of claim 8, wherein each node, of the 


13. The non-transitory computer-readable medium of claim 8, wherein the query graph includes one or more terminal nodes where no loops exist in the query graph.





14. The non-transitory computer-readable medium of claim 8, wherein the plurality of transitions include at least one of: an intra-token transition, or a token transition.








15. A device, comprising: 
one or more processors configured to: 
parse a search query into a plurality of strings; determine that one or more strings, of the plurality of strings, render the search query ambiguous; 
generate, using the plurality of strings, a query graph that includes: a plurality of paths, a plurality of nodes, and a plurality of transitions between the plurality of nodes, wherein a transition, of the plurality of transitions, is associated with adding at least one letter to the one or more strings in a subsequent node of the query graph such that the subsequent node resolves the ambiguous search query; and 
determine, based on one or more constraints associated with a node of the query graph, whether a string contained in the node can be matched against a category of data.



















16. The device of claim 15, wherein the one or more processors are further configured to: obtain an interim result indicating that the string contained in the node cannot be matched against the category of data; and determine, based on the interim result, that a search should remain in a different category of data.

17. The device of claim 15, wherein the one or more processors are further configured to: abandon, based on determining that the string contained in the node cannot be matched, a search of a later node in a path connected to the node.


18. The device of claim 15, wherein each node, of the plurality of nodes, includes a string of the one or more strings.



19. The device of claim 15, wherein the query graph includes one or more terminal nodes where no loops exist in the query graph.




receiving, by a device, a search query, the 
search query relating to a geographic location;  
processing, by the device, the search query to parse the search query into a plurality of strings, the plurality of strings including text;  determining, by the device, that one or more strings, of the plurality of strings, satisfy a condition, wherein determining that the one or more strings satisfy the condition includes 
determining that the one or more strings render the search query ambiguous;  
generating, by the device and using the plurality of strings, a query graph that includes a plurality of paths relating to the condition, the query graph being a directed acyclic graph, and further including: a plurality of nodes leading to and/or included in the plurality of paths, each node, of the plurality of nodes, corresponding to a category of data, of a plurality of categories of data, in a data structure, and a plurality of transitions between the plurality of nodes, wherein each transition, of the plurality of transitions, is associated with at least one letter or a word, and wherein a transition, of the plurality of transitions, is associated with adding a letter 
to the one or more strings in a subsequent node of the query graph such that the subsequent node resolves the ambiguous search query; and 
performing, by the device, one or more actions relating to the query graph to obtain, from the data structure, one or more search results that correspond to the search query. 
 
16. The method of claim 15, where the plurality of nodes includes a root node at which traversal of the query graph begins, and one or more terminal nodes. 
 



 
    
18. The method of claim 15, where generating the query graph includes associating cost information with one or more nodes of the plurality of nodes. 
 
19. The method of claim 18, where the cost information indicates a measure of quality of results that will be obtained from traversal of the one or more nodes. 
 
20. The method of claim 15, where performing the one or more actions includes performing a search using a priority queue.





8. A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a search query, the search query relating to a geographic location;  
process the search query to parse the search query into a plurality of strings, the plurality of strings including text;  
determine that one or more strings, of the plurality of strings, satisfy a condition, wherein the one or more instructions that cause the one or more processors to determine that the one or more strings satisfy the condition cause the one or more processors to determine that the one or more strings render the search query ambiguous;  
generate, using the plurality of strings, a query graph that includes a plurality of paths relating to the condition, the query graph being a directed acyclic graph, and further including: a plurality of nodes leading to and/or included in the plurality of paths, each node, of the plurality of nodes, corresponding to a category of data, of a plurality of categories of data, in a data structure, and a plurality of transitions between the plurality of nodes, wherein each transition, of the plurality of transitions, is associated with at least one letter or a word, and wherein a transition, of the plurality of transitions, is associated with adding a letter to the one or more strings in a subsequent node of the query graph such that the subsequent node resolves the ambiguous search query; and 
perform one or more actions relating to the query graph to obtain, from the data structure, one or more search results that correspond to the search query. 
 
9. The non-transitory computer-readable medium of claim 8, where the one or more instructions, that cause the one or more processors to receive the search query, cause the one or more processors to receive the search query based on one or more selections by a user of a client device. 
 

10. The non-transitory computer-readable medium of claim 8, where the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: utilize the query graph to guide a search process to obtain the one or more search results. 
 
11. The non-transitory computer-readable medium of claim 8, where a first node, of the plurality of nodes, contains a first portion of a string, of the one or more strings, and where a second node, of the plurality of nodes, contains a second portion of the string. 

12. The non-transitory computer-readable medium of claim 11, where a third 


13. The non-transitory computer-readable medium of claim 12, where the first node leads to a first path, of the plurality of paths, and a second path, of the plurality of paths, where the second path is different than the first path, where the second node is included in the first path, and where the third node is included in the second path. 
 
14. The non-transitory computer-readable medium of claim 8, where the plurality of transitions include: a token transition between a first node, of the plurality of nodes, that contains a first string, of the plurality of 
strings, that includes one or more letters of a first word and a second node, of the plurality of nodes, that contains a second string, of the plurality of strings, that includes one or more letters of a second word different than the first word. 
 
1. A device, comprising: 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, to: receive a search query, the search query relating to a geographic location;  
process the search query to parse the search query into a plurality of strings, the plurality of strings including text;  
determine that one or more strings, of the plurality of strings, satisfy a condition, wherein the one or more processors, when determining that the one or more strings satisfy the condition, are to determine that the one or more strings render the search query ambiguous;  
generate, using the plurality of strings, a query graph that includes a plurality of paths relating to the condition, the query graph being a directed acyclic graph and including: 

transitions, is associated with adding a letter to the one or more strings in a subsequent node of the query graph such that the subsequent node resolves the ambiguous search query;  and perform one or more actions relating to the query graph to obtain, from the data structure, one or more search results that correspond to the search query. 
 
2. The device of claim 1, where the one or more processors, when processing the search query to parse the search query into the plurality of strings, are to process the search query to parse the search query into the plurality of strings based on one or more delimiters. 
 

3. The device of claim 2, where the one or more delimiters include a space character or a comma. 
 




4. The device of claim 1, where the one or more processors, when determining that the one or more strings satisfy the condition, are to determine that the one or more strings are substitutable with one or more other strings. 
 
5. The device of claim 1, where the one or more processors, when determining that the one or more strings satisfy the condition, are to determine that the one or more strings are optional. 


7. The device of claim 1, where the one or more processors, when performing the one or more actions, are to utilize the query graph to guide a search process to obtain the one or more search results. 


Claims 1-20 of the instant application recite broader and similar version of claims 1-20 of patent No. 10,803,059.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over patent No. 10,803,059 and as such are unpatentable over obvious-type double patenting.  
Examiner's Note
6.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Zou (US 2016/0328467). 
Regarding claims 1, 8 and 15, Zou discloses a method, a non-transitory computer-readable medium and a device comprising one or more processors (Figure 6), comprising: 
parsing, by a device, a search query into a plurality of strings ([0123]-[0125], [0129] and [0132], syntax parser); 
determining, by the device, that one or more strings, of the plurality of strings, render the search query ambiguous ([0088], [0104]); 
generating, by the device and using the plurality of strings, a query graph that includes: a plurality of paths, a plurality of nodes, and a plurality of transitions between the plurality of 
determining, by the device and based on one or more constraints associated with a node of the query graph, whether a string contained in the node can be matched against a category of data (Figures 3D-3E, [0188]-[0224]).

Regarding claims 2, 9 and 16, Zou discloses obtaining an interim result indicating that the string contained in the node cannot be matched against the category of data ([0223]-[0226]); and determining, based on the interim result, that a search should remain in a different category of data ([0223]-[0226]).

Regarding claims 3, 10 and 17, Zou discloses abandoning, based on determining that the string contained in the node cannot be matched, a search of a later node in a path connected to the node ([0223]-[0226]).

Regarding claims 4, and 11, Zou discloses wherein the category of data is addresses (Figure 3E and [0223]).

Regarding claims 5, 12 and 18, Zou discloses wherein each node, of the plurality of nodes, includes a string of the one or more strings ([0188]-[0224]).

 discloses wherein the query graph includes one or more terminal nodes where no loops exist in the query graph (Figures 3D-3E, [0188]-[0224]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2016/0328467) in view of Chotimongkol (US 2014/0229179).
Regarding claims 7, 14 and 20, Zou discloses all the claimed subject matter as set forth above.  However, Zou is silent as to wherein the plurality of transitions include at least one of: an intra-token transition, or a token transition.  On the other hand, Chotimongkol teaches the plurality of transitions include at least one of: an intra-token transition, or a token transition (Chotimongkol: Figure 4 and Paragraphs [0036] and [0038]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the plurality of transitions to include at least one of: an intra-token transition, or a token 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153